Citation Nr: 0111156	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  94-15 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.



THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a right ankle distal fibular fracture, from June 6, 1991 to 
July 14, 1994, and in excess of 10 percent beginning July 14, 
1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from November 1964 to May 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
Board remanded the case in July 1996 and September 1998 for 
further evidentiary development.  In an August 1999 decision, 
the Board denied the veteran's claim for a compensable 
initial evaluation for residuals of a right ankle distal 
fibular fracture earlier than July 14, 1994, and in excess of 
10 percent beginning July 14, 1994.  The veteran appealed to 
the United States Court of Claims for Veterans Appeals 
(Court).  In a motion to remand and to stay proceedings filed 
with the Court in March 2000, the appellee requested that the 
Court vacate and remand the case to the Board.  In a May 2000 
order, the Court granted the motion and vacated and remanded 
the issue to the Board.  Thereafter, the veteran's claims 
file was transferred to the RO in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to July 14, 1994, the veteran's residuals of a 
right ankle distal fibular fracture were manifested primarily 
by subjective complaints of intermittent pain and swelling 
with objective evidence of full range of motion and no 
indication of painful motion; there is no evidence of 
moderate limitation of motion.

3.  Since July 14, 1994, the veteran's residuals of a right 
ankle distal fibular fracture are manifested primarily by 
minimal limitation of motion without evidence of pain; the 
ankle is minimally to moderately symptomatic, with no 
evidence of weakened motion, excess fatigability or 
incoordination and no significant limitation during flare-
ups; there is no evidence of marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to July 14, 1994, the criteria for an initial 
compensable rating for residuals of a right ankle distal 
fibular fracture are not met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.31, 4.71a, Diagnostic Code 5271 (2000).

2.  Commencing July 14, 1994, the criteria for rating in 
excess of 10 percent for residuals of a right ankle distal 
fibular fracture are not met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be awarded a compensable 
evaluation prior to July 14, 1994, and a rating in excess of 
10 percent effective July 14, 1994, for his service-connected 
residuals of a right ankle distal fibular fracture.  In 
support of his contentions, he states that he has chronic 
pain, swelling, instability and fatigability in his right 
ankle.  He also reports that he experiences increased pain 
with motion and that his symptoms are exacerbated with 
prolonged standing.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

Service medical records reveal that in November 1966, the 
veteran injured his right ankle resulting in an oblique, 
nondisplaced fracture of the distal fibula.  A December 1966 
treatment record indicates that the veteran had fractured the 
lateral fibular malleolus.  The ankle was casted.  A February 
1968 report of medical history noted the right ankle 
fracture.  The accompanying periodic examination report 
included a normal evaluation of his lower extremities.  In 
December 1968, the veteran again injured his right ankle when 
he turned it; however, X-ray evidence showed no fracture.  
The April 1970 separation examination report found that the 
lower extremities were normal.  

The veteran submitted his original service connection claims 
on June 6, 1991.

VA treatment records, dating from June to September 1991, 
show that the veteran was initially treated in June and July 
1991 for leg and foot complaints of swelling that were 
associated with diagnosed peripheral vascular insufficiency.  
A stasis ulcer was noted on his right ankle.  In July 1991, 
he was seen with complaints of right ankle and leg pain and 
swelling after he fell 16 feet from a scaffold.  X-ray 
studies were negative for a fracture of the left lower 
extremity.  The right ankle was tender with foot swelling up 
to the mid tibia.  He was urged to rest and apply ice to the 
injured area.  In September 1991, he complained of burning in 
his feet.  It was opined that the chronic bilateral foot and 
leg pain were due to peripheral vascular disease (PVD).

An October 1991 rating decision granted service connection 
for a fractured right ankle disability at a noncompensable 
rate.  The veteran has continuously appealed this decision.  

During his August 1993 VA orthopedic examination, the veteran 
gave a history of having fractured his right ankle in service 
in 1966, and indicated that it healed uneventfully.  During 
an August 1993 VA neurological examination, he complained of 
intermittent pain in his right ankle and occasional swelling 
after prolonged periods of walking.  Examination of the right 
ankle showed some minimal reduction and full right ankle 
range of motion.  Examination of his motor and sensory 
systems further revealed no evidence of any atrophy, focal 
weakness, reflex changes or sensory disturbance.  

VA treatment records, dated in January and February 1994, 
show that the veteran was seen in January with the chief 
complaints of leg and foot cramps.  It was suggested that 
peripheral arterial insufficiency be ruled out.  In February, 
he was admitted to a VA medical center complaining of 
bilateral claudication. Following evaluation, the diagnosis 
was peripheral vascular disease.

During a July 1994 VA orthopedic examination, the veteran 
gave a history of having a stiff right ankle since his 1966 
injury.  There is no indication that he related his history 
of peripheral vascular disease.  The claims folder was not 
available to the examiner.  Examination revealed both his 
right and left calves and ankles were equal in circumference.  
Right ankle dorsiflexion was to 10 degrees.  Accompanying X-
ray studies of the right ankle showed evidence of an old 
ununited fracture of the medial malleolus and an irregular 
distal fibula.  The orthopedic examiner further commented 
that there was a small arthritic spike in the lateral aspect 
of the tibial articulation and also an area which was either 
a nonunion fracture of the medial malleolus or else extra 
calcium that had previously formed.  The veteran was 
diagnosed with contracture of the bilateral gastrocnemius 
muscles secondary to fracture of the right ankle and repeated 
strains.

During a September 1997 VA orthopedic examination, the 
veteran gave a history of right ankle discomfort, especially 
during weather changes, since 1971.  Examination revealed 
right ankle dorsiflexion to 8 degrees and plantar flexion to 
35 degrees; eversion to 20 degrees and inversion to 30 
degrees.  An X-ray study showed an old ununited distal tibial 
avulsion fracture at the medial malleolus without evidence of 
acute fracture or additional radiographic abnormalities of 
the right ankle, tibia and fibula.  The diagnosis was: old 
fracture of the right ankle with osteophyte formation at the 
medial malleolus with bone on bone contact.  The examiner 
opined that it appeared to be mildly symptomatic.

During his January 1999 VA orthopedic examination, the 
veteran complained of ankle pain with weather changes.  He 
described the ankle as throbbing during these flare-ups and 
complained of occasional swelling with a twisting injury.  He 
denied taking any medications regularly.  Examination of the 
right ankle revealed some mild tenderness to palpation along 
the medial joint line.  Right ankle dorsiflexion was to 10 
degrees and plantar flexion to 40 degrees.  Right ankle 
inversion and eversion were evaluated as normal.  X-ray 
studies showed evidence of osteophytic formation along the 
medial joint line.  The joint space was otherwise well 
maintained over the tibiotalar joint and there was no 
evidence of the previous fracture to the distal fibula.  The 
veteran was diagnosed with status post distal fibula fracture 
with mild degenerative change, minimally to moderately 
symptomatic.  

After reviewing the veteran's claims folder and the September 
1998 remand, the January 1999 orthopedic examiner opined that 
the veteran had minimal limitation in right ankle motion, 
primarily in dorsiflexion.  The orthopedist further opined 
that there was no significant limitation of the veteran's 
functional ability during regular activities or during flare-
ups.  No weakened motion, excess fatigability or 
incoordination was found as a result of the veteran's right 
ankle fracture.  The examiner observed that the veteran 
walked with a normal gait and, other than episodic events of 
discomfort, appeared to have minimal difficulties with his 
ankle and opined that clearly none significantly affected the 
veteran's usual occupation or daily activities.  The examiner 
noted that the veteran did not use crutches, a brace or cane 
and had never had any surgery on his ankle. 

Analysis

The veteran's claim for a higher evaluation for his right 
ankle disability is an original claim that was placed on 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  In regard to this 
claim, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for the disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
residuals of a right ankle fibular fracture.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's residuals of a right ankle distal fibular 
fracture are evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 prior to July 14, 1994 and as 
10 percent disabling beginning July 14, 1994.  Under Code 
5271, a 10 percent is in order when there is moderate 
limitation of ankle motion.  A 20 percent rating requires 
marked limitation of motion.  38 C.F.R. § 4.71a.  

There are other diagnostic codes for evaluating the residuals 
of a right ankle distal fibular fracture.  However, there is 
no evidence of ankylosis of the right ankle, Diagnostic Code 
5270; or malunion of the tibia and fibula with ankle 
disability, Diagnostic Code 5262; or subastragalar or tarsal 
joint ankylosis, Diagnostic Code 5272; or , os calcis or 
astragalus malunion, Diagnostic Code 5274; or astragalectomy, 
Diagnostic Code 5274.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The Board notes that in every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Such limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating 
is in order with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating is appropriate with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Even if a 
claimant technically has full range of motion, but the motion 
is inhibited by pain, a compensable rating for arthritis 
would be available under Code 5003 and § 4.59.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98; See 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
Hicks v. Brown, 8 Vet. App. 417 (1995).

Prior to July 14, 1994

The veteran's service medical records show no treatment after 
October 1966 for his ankle fracture.  He did receive 
treatment in December 1968 for a right ankle strain with no 
X-ray evidence of any recent fracture.  There was no further 
evidence of any complaints, findings, treatment or diagnoses 
from that time until his April 1970 separation examination.  
June 1991 VA treatment records, prior to his July 1991 right 
ankle injury, show that the veteran had bilateral ankle 
swelling associated with PVD.  After his July reinjury, a 
report indicates there was evidence of DJD associated with 
the service-connected right ankle disability.  The symptoms 
of right foot swelling and right ankle tenderness associated 
with his acute strain appear to have resolved by September 
1991 when he again reported for treatment of his PVD.  At 
that time, he reported no other complaints.  In August 1993, 
the veteran complained of intermittent pain and occasional 
swelling after prolonged walking; however, the neurological 
examiner noted that there was full range of motion in the 
right ankle without any evidence of atrophy, focal weakness, 
reflex changes or sensory disturbances.  

Considering these symptoms, the Board finds that the 
preponderance of the evidence does not support a 10 percent 
disability rating for the right ankle disability, prior to 
July 14, 1994, under Codes 5003, 5271 and 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  In reaching this conclusion, the Board 
acknowledges the veteran's subjective complaints of 
intermittent pain and swelling; however, there is no 
objective evidence of any right ankle limitation of motion 
prior to July 14, 1994, or of any painful motion.  As noted 
previously, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this case, pathology of the ankle and the 
visible behavior of the veteran on objective examination were 
in sharp contrast to his subjective complaints, and did not 
support those complaints.  Thus, the preponderance of the 
evidence is against a compensable evaluation for the 
residuals of a right ankle distal fracture prior to July 14, 
1994.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5271.

July 14, 1994 to Present

The July 14, 1994, VA orthopedic examination report shows the 
first objective evidence of any right ankle limitation of 
motion.  In his July 1994, September 1997 and January 1999 
orthopedic examinations, the evidence shows right ankle 
limitation in dorsiflexion only.  Moreover, despite the 
veteran's complaints, there is no objective medical evidence 
that any range of motion testing produced pain.  The January 
1999 VA orthopedic examiner opined that the veteran had 
minimal limitation of right ankle motion and that it caused 
no significant limitations during flare-ups.  Further, the 
January 1999 VA examiner found no evidence of weakened 
motion, excess fatigability or incoordination as a result of 
the veteran's right ankle fracture.  

After reviewing the above evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent beginning July 14, 1994, under Codes 5003, 5271 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Again, despite the 
veteran's subjective complaints, the objective medical 
evidence in the 1994, 1997 and 1999 evaluations fail to show 
that any range of motion testing elicited any pain.  
Moreover, the January 1999 evaluation found no evidence of 
significant functional impairment.  As the objective medical 
evidence fails to show any adequate pathology or visible 
behavior of the claimant indicating any functional impairment 
due to pain, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
residuals of a right ankle distal fracture beginning July 14, 
1994.  Furthermore, as the criteria for a separate rating for 
degenerative joint disease have not been met, there is no 
basis to award a separate evaluation for degenerative joint 
disease  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5271.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not responded to the May 1992 statement of the case advising 
him that he might submit private medical treatment records 
for his service-connected right ankle condition for 
reconsideration; or to the July 1996 Board remand and 
subsequent August 1996 letter from the RO requesting the 
names and addresses of all health care providers who had 
additional treatment records regarding his condition; or to 
the October 2000 letter from the Board advising him of the 
opportunity to submit additional argument and evidence in 
support of his appeal.  Therefore, there is no further duty 
to assist the veteran with regard to this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

ORDER

An initial compensable rating for residuals of a right ankle 
distal fibular fracture prior to July 14, 1994, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle distal fibular fracture beginning 
July 14, 1994, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

